1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    MEGAN T. HOPKINS, #294141
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Telephone: (916) 498-5700

5    Attorneys for Defendant
     ALECIA TRAPPS
6
7
8                                 UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                       Case No. 1:18-cr-00076-NONE-BAM

12                        Plaintiff,                 REQUEST FOR WAIVER OF PERSONAL
                                                     APPEARANCE; ORDER
13         v.

14   ALECIA TRAPPS,

15                        Defendant.

16          Pursuant to Rule 43 of the Federal Rules of Criminal Procedure, defendant, ALECIA
17   TRAPPS, hereby waives the right to be present in person in open court upon the hearing of any
18   motion filed between March 23, 2020 and May 8, 2020, or other proceeding in this case prior to
19   the hearing for imposition of sentence.
20          Defendant hereby requests the Court to proceed during every absence which the Court
21   may permit pursuant to this waiver and agrees that defendant’s interests will be deemed
22   represented at all times by the presence of the defendant’s attorney, the same as if the defendant
23   were personally present.
24          Defendant makes the foregoing request in order to reduce the need for transport and/or
25   other travel to and from court proceedings during the critical period for reducing the spread of
26   the COVID-19 virus, which requires efforts from all citizens to limit social interaction and
27   physical proximity to others. Additionally, defendant makes this request out of concern for her
28   own health and safety, given that she is in a vulnerable population due to her age and condition,
                                                      -1-                                              e
1    and contraction of the virus could result in her hospitalization or death.

2    Dated: March 23, 2020

3
                                                   /s/ Alecia Trapps
4                                                  ALECIA TRAPPS
                                                   (Original signature on file)
5
6             I agree and consent to my Client’s waiver of appearance.

7    Dated: March 23, 2020
                                                   /s/ Megan T. Hopkins
8                                                  MEGAN T. HOPKINS
                                                   Assistant Federal Defender
9                                                  Attorney for Defendant
                                                   ALECIA TRAPPS
10
11
                                                   ORDER
12
13   IT IS SO ORDERED.
14
     Dated:     March 23, 2020
15                                                      UNITED STATES MAGISTRATE JUDGE

16
17
18
19
20
21
22
23
24
25
26
27
28
                                                      -2-                                e
